DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 6/14/2021.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 12/17/2021. 
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 9, 17: 
“presenting a market research survey question from a plurality of market research survey questions in response to the user selection of the visual tile. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, this step is a business decision regarding performing market research and not technical in nature thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer graphical user interface to perform the presenting step does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts via generic computer components and link them to a field of use (i.e. in this case market research) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating a graphical user interface (GUI) for a market research survey, the GUI comprising a grid of a plurality of visual tiles; detecting a user selection of a first visual tile in the plurality of visual tiles;…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “generating a GUI” nor “detecting user selection” of a GUI feature such as a visual tile. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts via generic computer components and GUI features and link them to a field of use or are insignificant extra-solution activity (e.g. the detection step at this high-level of generality is nothing more than mere data-gathering) as relates to the already identified abstract idea and therefore these elements do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by one or more non-transitory computer-readable media storing instructions and one or more processors and GUI) and “link” them to a field of use (i.e. marketing research), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 2 recites the following: “the operations further comprising: in response to a user answering the first market research survey question, presenting an animation in the GUI that replaces the first visual tile with a second visual tile.” However, there is nothing technical about this feature and instead is seen as a business decision falling within the abstract idea itself; as such, this element is not significantly more than the abstract idea.
 Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).



Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Brown et al. (U.S. 2013/0203506 A1; hereinafter, "Brown").

Claims 1, 9, 17:
Pertaining to claims 1, 9, 17 exemplified in the limitations of claim 1, Brown teaches the following:
One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

    PNG
    media_image1.png
    754
    862
    media_image1.png
    Greyscale
generating a graphical user interface (GUI) for a market research survey, the GUI comprising a grid of a plurality of visual tiles (Brown, see at least Figs. 16A-16D and [0023] teaching e.g.: “FIGS. 16A-16D illustrate an example social game used to gather market research data using game play tailored for a mobile device, according to one embodiment”; see also at least [0027], and [0087]-[0093].);

detecting a user selection of a first visual tile in the plurality of visual tiles (Brown, again see at least Figs. 16A-16D, [0023], [0027] and [0087]-[0093]; e.g. per [0027]: “…a method of conducting market research using an online game played by a first participant on a handheld device. This method may generally include selecting a cell in a grid of cells rendered on a display of the handheld device, and determining a current challenge to present to the first participant on the display….”); and 
in response to the user selection of the first visual tile, presenting a first market research survey question from a plurality of market research survey questions (Brown, again see at least Figs. 16A-16D, [0023], [0027] and [0087]-[0093]; e.g. per [0027]: “…This method may generally include selecting a cell in a grid of cells rendered on a display of the handheld device, and determining a current challenge [market research survey question] to present to the first participant on the display. The current challenge requests the first participant capture an image of a specified object, via a camera on the handheld device, and the subject of at least one current challenge corresponds to a market research topic…”).

Claims 2, 10, 18:
Brown teaches the limitations upon which these claims depend. Furthermore, Brown teaches the following:
…in response to a user answering the first market research survey question, presenting an animation in the GUI that replaces the first visual tile with a second visual tile (Brown, again see at least Figs. 16A-16D, [0023], [0027], and [0087]-[0093], e.g. the image in the cell [visual tile] may be replaced with the user’s captured image [second visual tile]).

Claims 3, 11:
Brown teaches the limitations upon which these claims depend. Furthermore, Brown teaches the following:
…in response to a user answering market research survey questions for a first row of visual tiles in the grid, presenting an animation in the GUI that replaces the first row of visual tiles with a second row of visual tiles (Brown, again see at least Figs. 16A-16D, [0023], [0027] and [0087]-[0093], e.g. an objective of the game may be to “get 5 in a row” where such row may then be replaced with a row of cells indicating the challenge has been completed. See at least Fig. 16B as noted supra.).

Claims 4, 12, 19:
Brown teaches the limitations upon which these claims depend. Furthermore, Brown teaches the following:
…the operations further comprising: detecting completion of a game objective associated with the market research survey, the game objective comprising one or more of (a) answering market research survey questions for an entire row of visual tiles in the grid or (b) answering market research survey questions for an entire column of visual tiles in the grid; and presenting an animation in the GUI indicating completion of the game objective (Brown, again see at least Figs. 16A-16D, [0023], [0027] and [0087]-[0093], e.g. an objective of the game may be to “get 5 in a row” where such row may then be replaced with a row of cells indicating the challenge has been completed. See at least Fig. 16B as noted supra.).

Claims 5, 13:
Brown teaches the limitations upon which these claims depend. Furthermore, Brown teaches the following:
… the operations further comprising: associating one or more hidden bonuses with a subset of the plurality of visual tiles, according to an intermittent reinforcement schedule (Brown, again see at least Figs. 16A-16D, [0023], [0027] and [0087]-[0093], e.g. “Time Bonus and Bringo bonus” 

    PNG
    media_image2.png
    670
    411
    media_image2.png
    Greyscale

).

Claims 6, 14:
Brown teaches the limitations upon which these claims depend. Furthermore, Brown teaches the following:
…the operations further comprising: storing data indicating a binding of the first visual tile to the market research survey question; detecting a user command to proceed with the market research survey without answering the first market research survey question; and in response to a subsequent user selection of the first visual tile, again presenting the first market research survey question (Brown, again see at least Figs. 16A-16D, [0023], [0027] and [0087]-[0093],    e.g. “The user can… pass using button 1615.” [user command to proceed with the market research survey without answering the first market research survey question]; However, e.g. per at least [0088] each challenge corresponds to a cell on the grid. Therefore, if the user once again selects the previously passed cell, the same challenge is presented.)

Claims 7, 15:
Brown teaches the limitations upon which these claims depend. Furthermore, Brown teaches the following:
…the operations further comprising: based at least on content of a user response to the first market research survey question, assigning a second market research survey question from the plurality of market research survey questions to a second visual tile in the plurality of visual tiles (Brown, see at least [0091] e.g.: “Fulfilling the challenge results in the middle square being filled in on the grid. In one embodiment, the center square challenge is used to validate images captured by other game participants playing the Bringo game. For example, assume a first participant completes a challenge to capture a picture of a can of soda. In such a case, the center square challenge for another participant may include presenting the image captured by the first participant along with other images and ask that the second participant identify the image with a can of soda.”)

Claims 8, 16, 20:
Brown teaches the limitations upon which these claims depend. Furthermore, Brown teaches the following:
…the operations further comprising: replacing visual tiles in the plurality of visual tiles as a user answers questions associated with the plurality of visual tiles, until an end condition of the market research survey is satisfied (Brown, again see at least Figs. 16A-16D, [0023], [0027] and [0087]-[0093], e.g. an objective [end condition] of the game may be to “get 5 in a row” where such row may then be replaced with a row of cells indicating the challenge has been completed. See at least Fig. 16B as noted supra.).

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
US Publication 2013/0035981, Brown per Abstract, and paragraphs [0023]-[0027], [0032]-[0034], [0039]-[0040] and [0042]-[0067] is found to be quite pertinent to applicant’s market research game idea. For example, Brown notes per Abstract: “Techniques are described for conducting market research via interactive game play mechanics. A game platform may allow a market research sponsor to create and publish online games which can identify latent consumer sentiment (and other market research data), while simultaneously providing an entertaining and engaging experience for the game participants. The games may be tailored such that elements of game play elicit responses from participants that reveal the desired market research data, e.g., consumer product awareness, consumer sentiment, brand preferences, loyalty, trends in awareness and sentiment, etc. Providing an engaging online experience provides an element of situational distraction, leading to more authentic responses from the participants as well as greater participation rates.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622